       Case 1:20-cv-00274-KG-CG Document 25 Filed 12/16/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

RANDY J. MATA,

             Plaintiff,

v.                                                          CV No. 20-274 KG/CG

ANDREW SAUL, Commissioner of the
Social Security Administration,

             Defendant.

                    ORDER GRANTING UNOPPOSED MOTION TO
                         EXTEND BRIEFING DEADLINES

      THIS MATTER is before the Court on Plaintiff Randy J. Mata’s Unopposed

Motion to Extend Briefing Deadlines (the “Motion”), (Doc. 24), filed December 15, 2020.

The Court, having reviewed the Motion and noting it is unopposed, finds the Motion is

well-taken and shall be GRANTED.

      IT IS THEREFORE ORDERED that Plaintiff is granted through January 14,

2021, to serve his Motion to Reverse and Remand for a Rehearing with Supporting

Memorandum.

      IT IS FURTHER ORDERED that Defendant is granted through March 15, 2021,

to serve his Response, and Plaintiff through March 29, 2021, to serve his Reply. No

further extensions will be granted.

      IT IS SO ORDERED.




                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
